  Case 18-05487         Doc 29     Filed 01/24/19 Entered 01/24/19 12:42:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05487
         LAKEBA HUNTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/27/2018.

         2) The plan was confirmed on 04/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05487        Doc 29       Filed 01/24/19 Entered 01/24/19 12:42:50                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,575.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,575.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,257.12
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $68.67
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,325.79

Attorney fees paid and disclosed by debtor:                  $628.24


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCEPTANCE NOW                   Unsecured           0.00           NA              NA            0.00       0.00
ACCEPTANCE NOW                   Unsecured           0.00           NA              NA            0.00       0.00
ACCEPTANCE NOW                   Unsecured           0.00           NA              NA            0.00       0.00
ACCEPTANCE NOW                   Unsecured           0.00           NA              NA            0.00       0.00
ACCEPTANCE NOW                   Unsecured           0.00           NA              NA            0.00       0.00
AFNI                             Unsecured         547.00           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE           Unsecured      1,525.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA       1,919.08        1,919.08           0.00       0.00
AT&T SERVICES INC                Unsecured            NA         547.96          547.96           0.00       0.00
Bay Area Credit Servic           Unsecured      1,323.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      3,774.00       3,774.40        3,774.40           0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured            NA       4,311.72        4,311.72           0.00       0.00
CAPITAL ONE BANK USA             Unsecured      4,311.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00      1,220.00        1,220.00           0.00       0.00
COMENITY CAPITAL BANK            Unsecured      2,291.90            NA              NA            0.00       0.00
CREDIT ACCEPTANCE                Unsecured           0.00           NA              NA            0.00       0.00
DAVID M BLASKOVICH PC            Unsecured         709.93        947.49          947.49           0.00       0.00
DIANA A WYBOUM                   Unsecured      3,490.00            NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS          Unsecured      1,919.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      5,360.00            NA              NA            0.00       0.00
GM FINANCIAL                     Unsecured     20,290.00            NA              NA            0.00       0.00
GM FINANCIAL                     Unsecured            NA     20,290.84        20,290.84           0.00       0.00
GREAT LAKES HIGHER EDUCATION     Unsecured            NA     35,002.52        35,002.52           0.00       0.00
HERTZ RENT A CAR                 Unsecured     11,664.17            NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured           0.00      1,078.88        1,078.88           0.00       0.00
NELNET LOANS                     Unsecured     19,664.00            NA              NA            0.00       0.00
NELNET LOANS                     Unsecured     15,246.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      4,841.00       4,841.51        4,841.51           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         937.00        937.51          937.51           0.00       0.00
PRONTO PRESTAMOS                 Secured        5,356.00            NA         5,356.00        105.60     143.61



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05487        Doc 29     Filed 01/24/19 Entered 01/24/19 12:42:50                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC             Unsecured           0.00        2,291.90      2,291.90           0.00         0.00
RMP                            Unsecured         227.00             NA            NA            0.00         0.00
SPRINT NEXTEL                  Unsecured            NA         5,360.12      5,360.12           0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
SYNCHRONY BANK                 Unsecured           0.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           544.19        544.19           0.00         0.00
US DEPT OF ED/GLELSI           Unsecured           0.00             NA            NA            0.00         0.00
VILLAGE OF HAZEL CREST         Unsecured         250.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $5,356.00            $105.60                 $143.61
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $5,356.00            $105.60                 $143.61

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                     $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $83,068.12                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $1,325.79
       Disbursements to Creditors                                $249.21

TOTAL DISBURSEMENTS :                                                                           $1,575.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05487         Doc 29      Filed 01/24/19 Entered 01/24/19 12:42:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
